                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

QUINTIN J. MAYWEATHER-BROWN,

                         Plaintiff,

                   v.                    CAUSE NO.: 3:19-CV-252-RLM-MGG

MARK SEVIER,

                         Defendant.

                             OPINION AND ORDER

      Quintin J. Mayweather-Brown, a prisoner without a lawyer, filed this case

without paying the filing fee. He hasn’t filed a motion to proceed in forma

pauperis. Even if he had filed such a motion, he has accrued three strikes under

the Prison Litigation Reform Act, See Mayweather-Brown v. Elkhart Co. Sheriffs

Dept., 3:17-cv-178 (N.D. Ind. filed Feb. 28, 2017), so he can’t proceed in forma

pauperis, except for claims alleging that he is in imminent danger of serious

physical injury. 28 U.S.C. § 1915(g). To meet the imminent danger standard, the

threat complained of must be real and proximate. Ciarpaglini v. Saini, 352 F.3d

328, 330 (7th Cir. 2003). Only “genuine emergencies” qualify as a basis for

circumventing § 1915(g). Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002).

      Mr. Mayweather-Brown says he is in imminent danger because

correctional staff are serving him spoiled food during meals, which has resulted

in extreme stomach cramps, vomiting, diarrhea, fatigue, and muscles aches.

With respect to these allegations, Mr. Mayweather-Brown plausibly suggests that

he is in imminent danger. Mr. Mayweather-Brown further alleges that he no
longer receives a kosher diet, which constitutes a violation of his religious rights.

He can’t proceed on these allegations because they don’t pose an imminent risk

of serious physical injury.

      Mr. Mayweather-Brown asks for safely prepared meals and adequate

medical treatment for foodborne illnesses. “The PLRA circumscribes the scope of

the court’s authority to enter an injunction in the corrections context. Where

prison conditions are found to violate federal rights, remedial injunctive relief

must be narrowly drawn, extend no further than necessary to correct the

violation of the Federal right, and use the least intrusive means necessary to

correct the violation of the Federal right.” Westefer v. Neal, 682 F.3d 679 (7th

Cir. 2012). Therefore, injunctive relief, if granted, will be limited to requiring

correctional officials to address Mr. Mayweather-Brown’s health-related

concerns about his meals to the extent required by the Eighth Amendment.

      For these reasons, the court:

             (1) GRANTS Quintin J. Mayweather-Brown leave to proceed against

      Mark Sevier in his official capacity on an injunctive relief claim to address

      his health-related concerns about his meals to the extent required by the

      Eighth Amendment;

             (2) DISMISSES all other claims;

             (3) DIRECTS the clerk and the United States Marshals Service to

      issue and serve process on Mark Sevier at the Indiana Department of

      Correction with a copy of this order and the complaint (ECF 1) as required

      by 28 U.S.C. § 1915(d); and



                                         2
      (4) ORDERS, pursuant to 42 U.S.C. §1997e(g)(2), Warden Mark

Sevier to respond, as provided for in the Federal Rules of Civil Procedure

and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has

been granted leave to proceed in this screening order.

SO ORDERED on April 1, 2019

                                     s/ Robert L. Miller, Jr.
                                     JUDGE
                                     UNITED STATES DISTRICT COURT




                                 3
